Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 11-14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20190346848 as disclosed in IDS submitted on 11/22/2021) in view of Paschall (US 20190160675).

For claim 1, Zhou teaches: A mower comprising:
a main body ([0003], disclosing a lawn mower. Figure 2 and [0149], disclosing a lawn mower 1 having housing 3 i.e. main body);

one or more mower decks supported by the main body ([0149], disclosing a grass cutting assembly i.e. a mower deck);
one or more sensors that provide sensor data for a detection area that extends in front of the one or more mower decks ([0192], disclosing environment detection sensor includes a step sensor, a lawn sensor, an optical sensor, a camera, a radar, an ultrasound sensor, a collision detection sensor, and the like. [0251-0260], disclosing a driving unit 600 comprising a work area detection unit, obstacle detection unit and obstacle determination unit);

an autonomy controller that receives the sensor data for the detection area from the one or more sensors ([0082], disclosing a server, including a memory and a processor, where the memory stores computer readable instructions, and the processor invokes the computer readable instructions and performs the foregoing method. [0192], disclosing navigation module and an environment detection sensor are combined to address a safety problem. Navigation module is autonomy controller that receives sensor data); and
a machine controller that controls a ground speed of the mower ([0149], disclosing a movement module that controls a drive motor);

wherein the autonomy controller is configured to perform a method for detecting an object within the detection area ([0022-0024], disclosing detecting whether an obstacle exists in the working region and  detecting that a state of the obstacle is moving or stationary; and detecting, in response to that the state of the obstacle is stationary, whether the size of the obstacle is greater than the predetermined size threshold), the method comprising:

processing the sensor data for the detection area to determine that an object may be present in a region of interest within the detection area ([0040], disclosing an obstacle detection unit, configured to detect whether an obstacle exists in the working region; and an obstacle determining unit, configured to determine whether a size of the obstacle is greater than a predetermined size threshold)

in response to determining that an object may be present in a region of interest within the detection area, causing the machine controller to slow the ground speed of the mower ([0180] and figure 8b, disclosing when encountering an obstacle, the autonomous lawn mower may move around the obstacle or may turn around. Turning around requires forward speed to be reduced i.e. slowed. Furthermore, [0192], disclosing he navigation module and an environment detection sensor are combined to address a safety problem);

buffering region of interest sensor data received over a period of time ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered until it reaches a threshold number of times); and

processing the buffered region of interest sensor data to determine whether an object is present in the region of interest ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered and processed to determine whether object if present threshold number of times).

Although turning around necessitates slowing ground speed of mower, examiner acknowledges that Zhou does not explicitly teach in response to determining that an object may be present in a region of interest within the detection area, causing the machine controller to slow the ground speed of the mower.

Therefore, in the alternative, Paschall teaches in response to determining that an object may be present in a region of interest within the detection area, causing the machine controller to slow the ground speed of the mower ([0032], disclosing an autonomous mobile robot 312 that may be configured to move/navigate within the inventory management system, facility, or workspace and slow down, navigate or steer around detected objects in a travel path, or stop in response to sensor information from one or more sensors associated with the autonomous mobile robot).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhou to in response to determining that an object may be present in a region of interest within the detection area, causing the machine controller to slow the ground speed of the mower as taught by Paschall to ensure safety of mower as well as the object.

For claim 5, modified Zhou teaches: The mower of claim 1, wherein, in response to determining that an object may be present in the region of interest within the detection area, the autonomy controller specifies the region of interest to the one or more sensors to cause the one or more sensors to provide the region of interest sensor data over the period of time ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered and processed to determine whether object if present threshold number of times. [0022-0023], disclosing detecting whether an obstacle exists in the working region; determining whether a size of the obstacle is greater than a predetermined size threshold; and dividing the working region based on the obstacle in response to that the size of the obstacle is greater than the predetermined size threshold. And dividing method for a working region of a self-moving device according to the above, wherein the determining whether a size of the obstacle is greater than a predetermined size threshold comprises: detecting that a state of the obstacle is moving or stationary; and detecting, in response to that the state of the obstacle is stationary, whether the size of the obstacle is greater than the predetermined size threshold. As details like size of obstacle and number of encounters with obstacles are observed, region of interest is necessarily specified in order to capture, analyze and compare the sensor data).

For claim 6, modified Zhou teaches: The mower of claim 1, wherein, in response to determining that an object may be present in the region of interest within the detection area, the autonomy controller extracts the region of interest sensor data from the sensor data for the detection area received from the one or more sensors over the period of time ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered and processed to determine whether object if present threshold number of times. [0022-0023], disclosing detecting whether an obstacle exists in the working region; determining whether a size of the obstacle is greater than a predetermined size threshold; and dividing the working region based on the obstacle in response to that the size of the obstacle is greater than the predetermined size threshold. And dividing method for a working region of a self-moving device according to the above, wherein the determining whether a size of the obstacle is greater than a predetermined size threshold comprises: detecting that a state of the obstacle is moving or stationary; and detecting, in response to that the state of the obstacle is stationary, whether the size of the obstacle is greater than the predetermined size threshold. Data for number of encounters and size of obstacle is extracted over a period of time).

For claim 7, modified Zhou teaches: The mower of claim 1, wherein the method further comprises:

in response to determining that an object is present in the region of interest, causing the machine controller to alter a path of the mower ([0180-0181] and figure 8b, disclosing when encountering an obstacle, the autonomous lawn mower may move around the obstacle or may turn around. Turning around requires forward speed to be reduced. And autonomous lawn mower distinguishes a moving obstacle from a stationary obstacle according to whether an obstacle is recorded on the map or according to a frequency of encountering an obstacle at a same position, and uses different obstacle avoidance strategies. The obstacle avoidance strategies include moving around an obstacle, turning around, and the like. Furthermore, [0192], disclosing he navigation module and an environment detection sensor are combined to address a safety problem. Moving around or turning around is altering a path of the mower).

For claim 8, modified Zhou teaches: The mower of claim 1, wherein the method further comprises:

Zhou does not explicitly teach: in response to determining that an object is not present in the region of interest, causing the machine controller to increase the ground speed of the mower.

However, as modification through Paschall teaches of reducing ground speed in response to obstacle being present, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to in response to determining that an object is not present in the region of interest, causing the machine controller to increase the ground speed of the mower to cause robot to resume normal operating speed.

For claim 11, modified Zhou teaches: The mower of claim 1, wherein processing the sensor data for the detection area comprises employing a first tolerance in a ground plane algorithm ([0022], disclosing detecting whether an obstacle exists in the working region; determining whether a size of the obstacle is greater than a predetermined size threshold; and dividing the working region based on the obstacle in response to that the size of the obstacle is greater than the predetermined size threshold. Size threshold is a tolerance).

Zhou does not teach: and wherein processing the buffered region of interest sensor data comprises employing a second tolerance in the ground plane algorithm, the second tolerance being tighter than the first tolerance.

However as Zhou teaches of one tolerance for size of object and buffered data is utilized in decided whether to update the map based on number of encounters ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map), it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to wherein processing the buffered region of interest sensor data comprises employing a second tolerance in the ground plane algorithm, the second tolerance being tighter than the first tolerance as a duplication of parts to employ a strict criteria for updating the map. See MPEP 2144.04 Duplication of Parts.

For claim 12, modified Zhou teaches: The mower of claim 1, wherein the autonomy controller continues to process the sensor data for the detection area while processing the buffered region of interest sensor data ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered and processed to determine whether object if present threshold number of times. [0022-0023], disclosing detecting whether an obstacle exists in the working region; determining whether a size of the obstacle is greater than a predetermined size threshold; and dividing the working region based on the obstacle in response to that the size of the obstacle is greater than the predetermined size threshold. And dividing method for a working region of a self-moving device. Therefore it continuous to process the sensor data for detection area while processing the buffered sensor data).

For claim 13, Zhou teaches: A method, performed by an autonomy controller of a vehicle, for detecting a low profile object ([0022-0024], disclosing detecting whether an obstacle exists in the working region and  detecting that a state of the obstacle is moving or stationary; and detecting, in response to that the state of the obstacle is stationary, whether the size of the obstacle is greater than the predetermined size threshold), the method comprising:

receiving, from one or more sensors, sensor data for a detection area ([0082], disclosing a server, including a memory and a processor, where the memory stores computer readable instructions, and the processor invokes the computer readable instructions and performs the foregoing method. [0192], disclosing navigation module and an environment detection sensor are combined to address a safety problem. Navigation module is autonomy controller that receives sensor data);

processing the sensor data for the detection area to determine that an object may be present in a region of interest within the detection area ([0040], disclosing an obstacle detection unit, configured to detect whether an obstacle exists in the working region; and an obstacle determining unit, configured to determine whether a size of the obstacle is greater than a predetermined size threshold);

in response to determining that an object may be present in a region of interest within the detection area, causing a ground speed of the vehicle to be slowed ([0180] and figure 8b, disclosing when encountering an obstacle, the autonomous lawn mower may move around the obstacle or may turn around. Turning around requires forward speed to be reduced i.e. slowed. Furthermore, [0192], disclosing he navigation module and an environment detection sensor are combined to address a safety problem);

in conjunction with causing the ground speed of the vehicle to be slowed, buffering region of interest sensor data received over a period of time ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered until it reaches a threshold number of times); and

processing the buffered region of interest sensor data to determine whether an object is present in the region of interest ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered and processed until it reaches a threshold number of times).

Although turning around necessitates slowing ground speed of mower, examiner acknowledges that Zhou does not explicitly teach in response to determining that an object may be present in a region of interest within the detection area, causing a ground speed of the vehicle to be slowed.

Therefore, in the alternative, Paschall teaches in response to determining that an object may be present in a region of interest within the detection area, causing a ground speed of the vehicle to be slowed ([0032], disclosing an autonomous mobile robot 312 that may be configured to move/navigate within the inventory management system, facility, or workspace and slow down, navigate or steer around detected objects in a travel path, or stop in response to sensor information from one or more sensors associated with the autonomous mobile robot).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhou to in response to determining that an object may be present in a region of interest within the detection area, causing a ground speed of the vehicle to be slowed as taught by Paschall to ensure safety of mower as well as the object.

For claim 14, modified Zhou teaches: The method of claim 13, wherein the vehicle is a mower ([0003], disclosing a lawn mower).

For claim 18, modified Zhou teaches: The method of claim 13, wherein:

in response to determining that an object may be present in the region of interest within the detection area, the autonomy controller specifies the region of interest to the one or more sensors to cause the one or more sensors to provide the region of interest sensor data over the period of time; or

in response to determining that an object may be present in the region of interest within the detection area, the autonomy controller extracts the region of interest sensor data from the sensor data for the detection area received from the one or more sensors over the period of time (([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered and processed to determine whether object if present threshold number of times. [0022-0023], disclosing detecting whether an obstacle exists in the working region; determining whether a size of the obstacle is greater than a predetermined size threshold; and dividing the working region based on the obstacle in response to that the size of the obstacle is greater than the predetermined size threshold. Encounter data with the obstacle is capture over period of time).

For claim 21, Zhou teaches: A vehicle comprising:

a main body ([0003], disclosing a lawn mower. Figure and [0149], disclosing a lawn mower 1 having housing 3 i.e. main body);

a first sensor and a second sensor that each provide sensor data for a detection area that extends in front of the main body ([0192], disclosing environment detection sensor includes a step sensor, a lawn sensor, an optical sensor, a camera, a radar, an ultrasound sensor, a collision detection sensor, and the like. [0251-0260], disclosing a driving unit 600 comprising a work area detection unit, obstacle detection unit and obstacle determination unit);

an autonomy controller that receives the sensor data for the detection area from the first and second sensors ([0082], disclosing a server, including a memory and a processor, where the memory stores computer readable instructions, and the processor invokes the computer readable instructions and performs the foregoing method. [0192], disclosing navigation module and an environment detection sensor are combined to address a safety problem. Navigation module is autonomy controller that receives sensor data); and

a machine controller that controls a ground speed of the vehicle ([0149], disclosing a movement module that controls a drive motor);

wherein the autonomy controller is configured to perform a method for detecting an object within the detection area ([0022-0024], disclosing detecting whether an obstacle exists in the working region and  detecting that a state of the obstacle is moving or stationary; and detecting, in response to that the state of the obstacle is stationary, whether the size of the obstacle is greater than the predetermined size threshold), the method comprising:

receiving, from one or both of the first and second sensor, sensor data for the detection area ([0082], disclosing a server, including a memory and a processor, where the memory stores computer readable instructions, and the processor invokes the computer readable instructions and performs the foregoing method. [0192], disclosing navigation module and an environment detection sensor are combined to address a safety problem. Navigation module is autonomy controller that receives sensor data);

processing the sensor data for the detection area to determine that an object may be present in a region of interest within the detection area ([0040], disclosing an obstacle detection unit, configured to detect whether an obstacle exists in the working region; and an obstacle determining unit, configured to determine whether a size of the obstacle is greater than a predetermined size threshold);

in response to determining that an object may be present in a region of interest within the detection area, causing the machine controller to slow the ground speed of the vehicle ([0180] and figure 8b, disclosing when encountering an obstacle, the autonomous lawn mower may move around the obstacle or may turn around. Turning around requires forward speed to be reduced. Furthermore, [0192], disclosing he navigation module and an environment detection sensor are combined to address a safety problem);

buffering region of interest sensor data received over a period of time from the second sensor ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered until it reaches a threshold number of times); and

processing the buffered region of interest sensor data to determine whether an object is present in the region of interest ([0230], disclosing obstacles in the working region are recorded on a map of the working region to form an “obstacle map”. The self-moving device detects an obstacle via, for example, a sensor, during working, and determines whether to update the obstacle map according to a detection result. When the number of times that the self-moving device encounters an obstacle at a position reaches the threshold, the obstacle map is updated, and division is performed again according to the updated map. The self-moving device may move around a stationary obstacle or turn around at a stationary obstacle, and move around a moving obstacle. As map is updated only after obstacle is encounter a threshold number of times i.e. detected number of times through a sensor, sensor data is buffered and processed to determine whether object if present threshold number of times).

Although turning around necessitates slowing ground speed of mower, examiner acknowledges that Zhou does not explicitly teach in response to determining that an object may be present in a region of interest within the detection area, causing the machine controller to slow the ground speed of the vehicle.

Therefore, in the alternative, Paschall teaches in response to determining that an object may be present in a region of interest within the detection area, causing the machine controller to slow the ground speed of the vehicle ([0032], disclosing an autonomous mobile robot 312 that may be configured to move/navigate within the inventory management system, facility, or workspace and slow down, navigate or steer around detected objects in a travel path, or stop in response to sensor information from one or more sensors associated with the autonomous mobile robot).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhou to in response to determining that an object may be present in a region of interest within the detection area, causing the machine controller to slow the ground speed of the vehicle as taught by Paschall to ensure safety of vehicle as well as the object.


Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20190346848 as disclosed in IDS submitted on 11/22/2021) in view of Paschall (US 20190160675) and Cairl (US 20200211217).

For claim 2, modified Zhou teaches: The mower of claim 1, 

Zhou teaches of various sensors ([0192], disclosing environment detection sensor includes a step sensor, a lawn sensor, an optical sensor, a camera, a radar, an ultrasound sensor, a collision detection sensor, and the like), but does not disclose: 
wherein the one or more sensors comprise one or more 2D sensors and one or more 3D sensors.

Cairl teaches wherein the one or more sensors comprise one or more 2D sensors and one or more 3D sensors ([0008], disclosing a mobile robot, the mobile robot comprising a two-dimensional (2D) sensor configured to detect nearby objects, the mobile robot further comprising a three-dimensional (3D) sensor configured to detect nearby objects).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to wherein the one or more sensors comprise one or more 2D sensors and one or more 3D sensors as taught by Cairl to further increase object detection capability of sensor system.

For claim 3, modified Zhou teaches: The mower of claim 1, 

Zhou teaches different sensors for detecting environment area ([0192], disclosing environment detection sensor includes a step sensor, a lawn sensor, an optical sensor, a camera, a radar, an ultrasound sensor, a collision detection sensor, and the like), but does not disclose:

wherein processing the sensor data for the detection area comprises processing sensor data for the detection area received from the one or more 2D sensors.

Cairl teaches wherein processing the sensor data for the detection area comprises processing sensor data for the detection area received from the one or more 2D sensors ([0008], disclosing a mobile robot, the mobile robot comprising a two-dimensional (2D) sensor configured to detect nearby objects, the mobile robot further comprising a three-dimensional (3D) sensor configured to detect nearby objects).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to wherein processing the sensor data for the detection area comprises processing sensor data for the detection area received from the one or more 2D sensors as taught by Cairl to further increase object detection capability of sensor system.

For claim 4, modified Zhou teaches: The mower of claim 3, wherein the autonomy controller receives the region of interest sensor data from the one or more 3D sensors (0082], disclosing a server, including a memory and a processor, where the memory stores computer readable instructions, and the processor invokes the computer readable instructions and performs the foregoing method. [0192], disclosing navigation module and an environment detection sensor are combined to address a safety problem. Navigation module is autonomy controller that receives sensor data. And as Zhou modified through Cairl teaches of 3D sensors, navigation module receives the data from 3D sensor).

For claim 15, modified Zhou teaches: The method of claim 13

Zhou does not teach: wherein the sensor data for the detection area is received from one or more 2D sensors.

Cairl teaches wherein the sensor data for the detection area is received from one or more 2D sensors ([0008], disclosing a mobile robot, the mobile robot comprising a two-dimensional (2D) sensor configured to detect nearby objects).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to , wherein the sensor data for the detection area is received from one or more 2D sensors as taught by Cairl to increase object detecting capability of sensor system.

For claim 16, modified Zhou teaches: The method of claim 15, 

Zhou does not teach: wherein the region of interest sensor data is received from one or more 3D sensors.

Cairl teaches wherein the region of interest sensor data is received from one or more 3D sensors ([0008], disclosing the mobile robot further comprising a three-dimensional (3D) sensor configured to detect nearby objects).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to wherein the region of interest sensor data is received from one or more 3D sensors to further increase object detecting capability of sensor system.

For claim 17, modified Zhou teaches: The method of claim 16, wherein the sensor data for the detection area is also received from the one or more 3D sensors (as explained in claim 16, modified Zhou utilizes 3D sensor to detect an object, sensor data from 3D sensor will also be received for object detection).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20190346848 as disclosed in IDS submitted on 11/22/2021) in view of Paschall (US 20190160675), Cairl (US 20200211217) and Jaigal (US 20200012281).

For claim 9, modified Zhou teaches: The mower of claim 1, 

Zhou teaches of an external system communicating with autonomous mower ([0082-0083], disclosing a server with autonomous mower. [0277], disclosing server is remote to the autonomous mower, hence an external system),

However, Zhou does not explicitly teach:
wherein the method further comprises:
in response to failing to determine whether an object is present in the region of interest, notifying an external system.

Jaigal teaches of notifying an external system in response to determining a sensor has failed ([0027], disclosing autonomous vehicle sends requests to a server to provide driving assistance and sensor data corresponding to sensor(s) that have failed.  [0028], disclosing a sensor unit having a plurality of sensors for detecting an object located outside the vehicle. Therefore autonomous vehicle, when a sensor fails, fails to determine presence of an object and as a result notifies an external system).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to wherein the method further comprises: in response to failing to determine whether an object is present in the region of interest, notifying an external system as taught by Jaigal to assist the autonomous mower to continue its operation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20190346848 as disclosed in IDS submitted on 11/22/2021) in view of Paschall (US 20190160675), Cairl (US 20200211217), Jaigal (US 20200012281) and Miller (US 20190227570).

For claim 10, modified Zhou teaches: The mower of claim 9, 

Zhou teaches of using a camera to detect objects ([0192], disclosing environment detection sensor includes a step sensor, a lawn sensor, an optical sensor, a camera, a radar, an ultrasound sensor).

However, Zhou does not teach: wherein notifying the external system comprises providing a live video feed from a camera on the mower.

Miller teaches sending sensor captured data to external device ([0022-0028], disclosing readings of one or more sensors on-board the autonomous vehicle, an operating status of one or more sensors on-board the autonomous vehicle, all this information is utilized for diagnostics of the autonomous vehicle. [0055], disclosing sensor(s) 108 can be configured to acquire sensor data 109 associated with one or more objects that are proximate to the vehicle 104 (e.g., within a field of view of one or more of the sensor(s) 108). The sensor(s) 108 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), motion sensors, and/or other types of imaging capture devices and/or sensors).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to wherein notifying the external system comprises providing a live video feed from a camera on the mower to perform diagnostics evaluation of autonomous mower sensors.

Claims 19, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20190346848 as disclosed in IDS submitted on 11/22/2021) in view of Paschall (US 20190160675) and Fong (US 20170091591).

For claim 19, modified Zhou teaches: The method of claim 13, further comprising:

Zhou teaches of an external system communicating with autonomous mower ([0082-0083], disclosing a server with autonomous mower. [0277], disclosing server is remote to the autonomous mower, hence an external system),

However, Zhou does not explicitly teach:
wherein the method further comprises:
in response to failing to determine whether an object is present in the region of interest, notifying an external system.

Fong teaches of notifying an external system in response to determining a sensor has failed ([0018], disclosing the performance of the system can be increased with each interaction with the human expert, allowing for enhanced autonomous operation for the system. For a first frame of the video, the library has no stored feature sets, and all of the feature sets representing respective areas of interest in the library are extracted from the video with object labels provided via the user interface. Therefore the system is unable to detect objects i.e. failed, and notifies external system with user interface).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to wherein the method further comprises: in response to failing to determine whether an object is present in the region of interest, notifying an external system as taught by Fong to increase performance of autonomous mower through expert human interaction.

For claim 20, modified Zhou teaches: The method of claim 19, 

Zhou teaches of user to manually adjust path of robot ([0179], disclosing a path plan is autonomously generated by a path generation module, and certainly may be alternatively manually adjusted by the user according to the condition of the working region) and a user device to control the operation of mower ([0159], disclosing the mobile station includes a second interface for connecting to the intelligent terminal of the user. The intelligent terminal such as a mobile phone and a tablet may be installed on the mobile station through the second interface).

However, Zhou does not teach: wherein notifying the external system comprises providing a feed from a camera of the mower to the external system, and wherein the method further comprises:
displaying, by the external system, the feed;
receiving, by the external system, user input that labels an object contained in the feed; and
causing the feed with the labeled object to be stored in a database 

Fong teaches providing a feed from a camera of the mower to the external system ([0018], disclosing the performance of the system can be increased with each interaction with the human expert, allowing for enhanced autonomous operation for the system. For a first frame of the video, the library has no stored feature sets, all of the feature sets representing respective areas of interest in the library are extracted from the video with object labels provided via the user interface. Video from system is fed to external system), and wherein the method further comprises:

displaying, by the external system, the feed ([0018], disclosing the performance of the system can be increased with each interaction with the human expert, allowing for enhanced autonomous operation for the system. For a first frame of the video, the library has no stored feature sets, all of the feature sets representing respective areas of interest in the library are extracted from the video with object labels provided via the user interface. Video from system is fed to external system and displayed to user);

receiving, by the external system, user input that labels an object contained in the feed; and
causing the feed with the labeled object to be stored in a database ([0018], disclosing the performance of the system can be increased with each interaction with the human expert, allowing for enhanced autonomous operation for the system. For a first frame of the video, the library has no stored feature sets, and all of the feature sets representing respective areas of interest in the library are extracted from the video with object labels provided via the user interface).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to wherein notifying the external system comprises providing a feed from a camera of the mower to the external system, and wherein the method further comprises: displaying, by the external system, the feed; receiving, by the external system, user input that labels an object contained in the feed; and causing the feed with the labeled object to be stored in a database as taught by Fong to increase performance of system through human expert interaction.

For claim 22, Zhou teaches: A method for building a database of labeled images for use in detecting a low profile object in a path of a vehicle, the method comprising:

receiving, from one or more sensors on a vehicle, sensor data for a detection area ([0082], disclosing a server, including a memory and a processor, where the memory stores computer readable instructions, and the processor invokes the computer readable instructions and performs the foregoing method. [0192], disclosing navigation module and an environment detection sensor are combined to address a safety problem. Navigation module is autonomy controller that receives sensor data;

processing the sensor data for the detection area to determine that an object may be present within the detection area ([0040], disclosing an obstacle detection unit, configured to detect whether an obstacle exists in the working region; and an obstacle determining unit, configured to determine whether a size of the obstacle is greater than a predetermined size threshold);

in response to determining that an object may be present within the detection area, causing a ground speed of the vehicle to be slowed ([0180] and figure 8b, disclosing when encountering an obstacle, the autonomous lawn mower may move around the obstacle or may turn around. Turning around requires forward speed to be reduced. Furthermore, [0192], disclosing he navigation module and an environment detection sensor are combined to address a safety problem);

Although turning around necessitates slowing ground speed of mower, examiner acknowledges that Zhou does not explicitly teach in response to determining that an object may be present within the detection area, causing a ground speed of the vehicle to be slowed.

Therefore, in the alternative, Paschall teaches in response to determining that an object may be present within the detection area, causing a ground speed of the vehicle to be slowed ([0032], disclosing an autonomous mobile robot 312 that may be configured to move/navigate within the inventory management system, facility, or workspace and slow down, navigate or steer around detected objects in a travel path, or stop in response to sensor information from one or more sensors associated with the autonomous mobile robot).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhou to in response to determining that an object may be present within the detection area, causing a ground speed of the vehicle to be slowed as taught by Paschall to ensure safety of mower as well as the object.

Zhou teaches of user to manually adjust path of robot ([0179], disclosing a path plan is autonomously generated by a path generation module, and certainly may be alternatively manually adjusted by the user according to the condition of the working region) and a user device to control the operation of mower ([0159], disclosing the mobile station includes a second interface for connecting to the intelligent terminal of the user. The intelligent terminal such as a mobile phone and a tablet may be installed on the mobile station through the second interface).

Zhou also does not explicitly teach: in conjunction with causing the ground speed of the vehicle to be slowed, providing a feed from a camera of the vehicle to an external system;
displaying, by the external system, the feed;
receiving, by the external system, user input that labels an object contained in the feed; and
storing the feed with the labeled object in a database.

Fong teaches: providing a feed from a camera of the vehicle to an external system ([0018], disclosing the performance of the system can be increased with each interaction with the human expert, allowing for enhanced autonomous operation for the system. For a first frame of the video, the library has no stored feature sets, all of the feature sets representing respective areas of interest in the library are extracted from the video with object labels provided via the user interface. Video from system is fed to external system);

displaying, by the external system, the feed ([0018], disclosing all of the feature sets representing respective areas of interest in the library are extracted from the video with object labels provided via the user interface, hence user interface displays the video);

receiving, by the external system, user input that labels an object contained in the feed; and
storing the feed with the labeled object in a database ([0018], disclosing the performance of the system can be increased with each interaction with the human expert, allowing for enhanced autonomous operation for the system. For a first frame of the video, the library has no stored feature sets, and all of the feature sets representing respective areas of interest in the library are extracted from the video with object labels provided via the user interface. Therefore the system notifies external system with user interface).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhou to providing a feed from a camera of the vehicle to an external system; displaying, by the external system, the feed; receiving, by the external system, user input that labels an object contained in the feed; and storing the feed with the labeled object in a database as taught by Fong to increase performance of system through human expert interaction

For claim 23, modified Zhou teaches: The method of claim 22, wherein the vehicle is a mower ([0003], disclosing a lawn mower).

For claim 24, modified Zhou teaches: The method of claim 22, wherein the feed comprises one or more images (modified Zhou provides images to user through a feed; see also claim 22 for modification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Witt (US 20190250627) teaches of robot determining that an object may be present at a position and associate a confidence score through probability of presence: See [0006-0009].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664